Dear Mr. Kemp:
You have requested the opinion of this office as to whether Drainage District #2 can repair a ditch which it constructed on private property, which was polluted during the several years the ditch was not opened to drainage.
The authorizing statute, LSA-R.S. 38:1674.1 provides, in pertinent part, as follows:
     The board of commissioners is authorized to construct projects for the drainage of lands in the district by the construction, improvement, extension, renewal and/or replacement of drainage facilities, including canals, ditches . . . and to finance all or part of the cost thereof by the levy of local or special assessments and the issuance and sale of drainage certificates, in the manner hereinafter set forth.
Assuming that the drainage ditch was constructed and is used for the drainage of land in the district, it is our opinion that the Drainage District may authorize and pay for any construction or improvement of the ditch constructed by it which it deems necessary.  The construction and finance of any projects should conform with the provisions of LSA-R.S. 38:1674.1 through38:1674.10.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-0349l